18-14010-jlg        Doc 80     Filed 12/19/18        Entered 12/19/18 15:45:37             Main Document
                                                    Pg 1 of 5


COLE SCHOTZ P.C.
Ryan T. Jareck
1325 Avenue of the Americas, 19th Floor
New York, New York 10019
(212) 752-8000
(212) 752-8393 Fax

Counsel for the Ad Hoc Committee
Of Equity Holders

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re:                                                        Chapter 11

SYNERGY PHARMACEUTICALS, INC, et al.,1                        Case No. 18-14010 (JLG)

                  Debtors.                                    (Jointly Administered)


         PRELIMINARY OBJECTION OF THE AD HOC COMMITTEE OF EQUITY
          HOLDERS TO DEBTORS’ DIP FINANCING MOTION AND JOINDER TO
            OBJECTION FILED BY AFFILIATES OF HIGHBRIDGE CAPITAL

         The Ad Hoc Committee of Equity Holders (the “Ad Hoc Committee”), by its undersigned

counsel, respectfully submits this preliminary objection (the “Objection”)2 to the Debtors’

Motion: (A) For Interim And Final Orders (I) Authorizing The Debtors To Obtain Post-Petition

Secured Financing Pursuant To 11 U.S.C. § 364, (II) Authorizing The Debtors’ Use Of Cash

Collateral Pursuant To 11 U.S.C. § 363, And (III) Granting Adequate Protection To Prepetition

Secured Creditors Pursuant To 11 U.S.C. §§ 361, 362, 363 And 364; (B) Scheduling A Final

Hearing Pursuant To Bankruptcy Rule 4001; And (C) Granting Related Relief [Docket No. 15]

(the “DIP Financing Motion”; and, the financing facility referenced therein, the “DIP Facility”)

         1
                  The Debtors in these chapter 11 cases, along with the last four digits of their respective tax
identification numbers, are as follows: Synergy Pharmaceuticals Inc. (5269); Synergy Advanced Pharmaceuticals,
Inc. (4596). The address of the Debtors’ corporate headquarters is 420 Lexington Avenue, Suite 2012, New York,
New York 10170.
         2
                Capitalized terms used but not defined herein have the meanings ascribed to them in the DIP
Financing Motion.


40000/0544-16693035v3
December 19, 2018
18-14010-jlg        Doc 80     Filed 12/19/18        Entered 12/19/18 15:45:37            Main Document
                                                    Pg 2 of 5


and joinder to the objection filed by affiliates of Highbridge Capital Management, LLC [Docket

No. 48]. In support of its Objection, the Ad Hoc Committee states as follows:

                                     PRELIMINARY OBJECTION

         1.       The Ad Hoc Committee, formed just yesterday, represents the interests of

approximately 310 shareholders owning approximately 18 million shares of Synergy

Pharmaceuticals Inc., one of the debtors (the “Debtors”).3 The Ad Hoc Committee was formed

because there is good reason to believe that the value of the Debtors’ assets and business should

be more than enough to pay all creditors in full and provide a meaningful distribution to equity

holders if these Chapter 11 proceedings are conducted in a proper way.4 Regrettably, the

Debtors and its prepetition lenders apparently do not share the interest of other parties in

maximizing the value of the Debtors’ estates. The first, all-important step in protecting the

unsecured creditors and equity holders from dramatic diminution of the value of the Debtors’

estates is to deny the DIP Financing Motion, and to limit any relief granted to continued

authority to use cash collateral pending further investigation and evidentiary hearings.

         2.       In short order, the Ad Hoc Committee intends to request the Office of the United

States Trustee to form an official committee of equity holders, to ensure that the interests of

equity holders are protected as these proceedings unfold. The record in these cases indicate that

unless an official equity committee is appointed, shareholder interests will be ignored. Based on

the information currently available, the equity holders, who contributed to the Debtors far more

funds than any other constituency, deserve to have a meaningful role in these cases.


         3
                  As of the commencement of these cases, the Debtors had approximately 248 million shares
outstanding.
         4
                As recently as early October 2018, the market value of the Synergy Pharmaceuticals Inc. shares
was over $400 million.

                                                       2
40000/0544-16693035v3
December 19, 2018
18-14010-jlg        Doc 80      Filed 12/19/18        Entered 12/19/18 15:45:37             Main Document
                                                     Pg 3 of 5


         3.       The Ad Hoc Committee believes that the primary goal of these restructuring

proceedings should be to maximize value for all stakeholders. The Debtors have not yet

demonstrated that they need post-petition financing, and that such financing will contribute to

maximizing the value of the estates for all stakeholders rather than just further enriching the

prepetition lenders. However, even if the Debtors were able to meet this burden of proof to the

Court’s satisfaction, the terms and conditions of the proposed DIP Facility are so onerous,

unreasonable, and improper that they should not be approved in any event. By way of example,

through the DIP Financing Motion, the Debtors (and the prepetition lenders) are seeking

approval of, among other objectionable requests:

                  (a) An extremely hurried case timeline tied to milestones that will undoubtedly
                      destroy value and place unnecessary barriers to an effective investigation of,
                      or challenge to, the Debtors’ agenda and prepetition acts (or omissions) by
                      management, the board and the prepetition lenders;5

                  (b) Premature approval of a $110 million roll-up at an interim hearing, which
                      includes accrued and unpaid interest, including accrued and unpaid post-
                      petition interest at the default rate;

                  (c) Conditioning their “new money” DIP -- the incremental increase in liquidity
                      being offered is $45 million -- on the Debtors’ stipulation to a $35 million
                      prepayment premium that cannot be approved under established precedent;

                  (d) The granting of a DIP lien on unencumbered assets as well as avoidance
                      actions (upon entry of a final order); and

                  (e) The requirement to file an “Acceptable Plan” on or before December 21, 2018
                      that would make impossible any genuine effort to maximize value.

         4.       The DIP Facility must be significantly revised and improved to meet applicable

standards of fairness and to maximize the value of the Debtors’ estates for all stakeholders.


         5
                   The Ad Hoc Committee is still in the process of digesting the voluminous documents filed by the
Debtors. The Ad Hoc Committee notes based on an initial read that a marketing process by Centerview Partners
LLC limited to only 30 buyers, tied to a “no-shop” provision through January 4, 2019, does not appear designed to
maximize value. See Stalking Horse Agreement, § 5.10 (the Stalking Horse Agreement restricts the solicitation of
alternative bids until entry of the bidding procedures order).

                                                         3
40000/0544-16693035v3
December 19, 2018
18-14010-jlg        Doc 80      Filed 12/19/18        Entered 12/19/18 15:45:37              Main Document
                                                     Pg 4 of 5


Among others things, the stipulated prepayment premium, the fast-tracked case and milestones,

and the proposed roll-up should not be considered for approval.

         5.       Instead, the DIP Financing Motion should be adjourned for at least a short period

of time to enable a proper factual investigation and the development of a proper case record

before this Court.6 The Debtors’ cases will not crater, nor will the Debtors’ business operations

be jeopardized, by a short adjournment.7 This Court, respectfully, should approve a consensual

cash collateral arrangement on an interim basis that provides sufficient cash to the Debtors to

operate until such time as parties-in-interest, including the Ad Hoc Committee, are given an

opportunity to have a voice in these chapter 11 cases.

                        JOINDER TO OBJECTION OF HIGHBRIDGE FUNDS

         6.       The Ad Hoc Committee joins in the objection (the “Highbridge Objection”) to the

DIP Financing Motion filed by affiliates of Highbridge Capital Management, LLC

(“Highbridge”). The Ad Hoc Committee joins in the Highbridge Objection, concurs with those

arguments and hereby incorporates those arguments and assertions herein by reference.

                                      RESERVATION OF RIGHTS

         7.       The Ad Hoc Committee reserves the right to supplement and amend this

Objection and to introduce evidence at any hearing on approval of the DIP Financing Motion, or

such other hearings as may be scheduled in these cases. Further, the Ad Hoc Committee reserves

the right to respond, further object, join in, or amend any objection herein with respect to any

         6
                 The Ad Hoc Committee notes the Debtors have not filed an independent declaration in support of
the DIP Financing Motion. Rather, the Debtors are relying on the Declaration of Gary G. Gemignani, which
contains one paragraph on the proposed DIP financing. See Gemignani Decl., Docket No. 16, ¶ 49.
         7
                  The Debtors’ DIP financing budget demonstrates that financing is not necessary in the near term.
Indeed, for the week-ending December 21, 2018, the Debtors project cash availability of approximately $15 million
(after payment of $1 million in DIP fees that would be unnecessary if the DIP Financing Motion is adjourned).
With negative projected cash flow of $6.3 million over the following two weeks, there is no need for financing (and
the premature approval of extraordinary relief through the DIP Financing Motion) during that period.

                                                         4
40000/0544-16693035v3
December 19, 2018
18-14010-jlg        Doc 80   Filed 12/19/18    Entered 12/19/18 15:45:37       Main Document
                                              Pg 5 of 5


argument or objection made by any person relating to the DIP Financing Motion or the other

relief requested in these cases.

                                         CONCLUSION

         WHEREFORE, the Ad Hoc Committee respectfully requests that this Court grant the

relief requested in this Objection and such other relief as the Court deems just and proper.

Dated: December 19, 2018
       New York, New York

                                                     COLE SCHOTZ P.C.

                                              By:    /s/ Ryan T. Jareck
                                                     Ryan T. Jareck
                                                     1325 Avenue of the Americas, 19th Floor
                                                     New York, NY 10019
                                                     Telephone: (212) 752-8000
                                                     Facsimile: (212) 752-8393
                                                     rjareck@coleschotz.com

                                                             – and –

                                                     Norman L. Pernick
                                                     500 Delaware Ave. # 1410
                                                     Wilmington, DE 19801
                                                     Telephone: (302) 652-3131
                                                     Facsimile: (302) 652-3117
                                                     npernick@coleschotz.com

                                                             – and –

                                                     Irving E. Walker
                                                     300 E Lombard St. #1450
                                                     Baltimore, MD 21202
                                                     Telephone: (410) 230-0660
                                                     Facsimile: (410) 528-9400
                                                     iwalker@coleschotz.com

                                                     Counsel for the Ad Hoc Committee of
                                                     Equity Holders




                                                 5
40000/0544-16693035v3
December 19, 2018
